 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    DANA GRAY SAUCEDA,                                Case No. 1:18-cv-01540-LJO-EPG
12                       Plaintiff,                     ORDER TO SHOW CAUSE FOR
                                                        FAILURE TO APPEAR
13             v.
14

15    BNSF RAILWAY COMPANY,
16                       Defendant.
17

18            On January 31, 2019, Defendant BNSF Railway Company removed this case from

19   Stanislaus County Superior Court. (ECF No. 1.) The Court set an initial scheduling conference in

20   the case for January 31, 2019, at 10:30 a.m. (ECF No. 2.) The parties were instructed that

21   attendance at the scheduling conference was mandatory. (Id. at 2 (“Attendance at the Scheduling

22   Conference is mandatory for all parties. Parties may appear by their counsel, if represented. If a

23   party is not represented by counsel, they must appear personally at the Scheduling

24   Conference.”).) The parties were also advised: “Should counsel or a party appearing pro se fail to

25   appear at the Mandatory Scheduling Conference . . . contempt sanctions, including monetary

26   sanctions, dismissal, default, or other appropriate judgment, may be imposed and/or ordered.” (Id.

27   at 7.) Plaintiff was also provided instructions on how to attend the scheduling conference. (Id. at

28   1, 2.)
                                                       1
 1           The Court held the initial scheduling conference in this case on January 31, 2019, at 10:30

 2   a.m. Cori Michael Day appeared telephonically for Defendant BNSF Railway Company.1

 3   Plaintiff Dana Gray Sauceda2 failed to appear for the hearing and did not file any request for a

 4   continuance or otherwise notify the Court that she would not be able to appear.

 5           Accordingly, the Court orders that Plaintiff Dana Gray Sauceda show cause why

 6   sanctions, up to and including dismissal of her case, should not be issued for failure to comply

 7   with this Court’s orders and failure to prosecute.

 8           No later than February 28, 2019, Plaintiff Dana Gray Sauceda is ORDERED file a

 9   written response to this Order to Show Cause indicating whether she intends to participate in this

10   action and to explain her failure to appear at the initial scheduling conference on January 31,

11   2019.

12           Plaintiff is cautioned that failure to respond to this Order as set forth above may

13   result in the dismissal of her case.

14
     IT IS SO ORDERED.
15

16       Dated:      January 31, 2019                                   /s/
17                                                             UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27   1
       Defendant Center for Human Services has been dismissed and is no longer a party to this action. (See ECF No. 1 at
     2, 28.)
28   2
       Plaintiff David Gonzalez has been dismissed and is no longer a party to this action. (See ECF Nos. 8, 9.)
                                                               2
